      Case: 1:19-cr-00579-JRA Doc #: 62 Filed: 03/25/20 1 of 9. PageID #: 590



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                         )         CASE NO. 1:19-cr-579
                                                  )
                              Plaintiff,          )         JUDGE: JOHN ADAMS
                                                  )
                      v.                          )         DEFENDANT’S MOTION TO
                                                  )         RECONSIDER    ORDER   OF
                                                  )         DETENTION AND MOTION FOR
CHRIS JOHNSON,
                                                  )         ORDER           GRANTING
                              Defendant.
                                                  )         DEFENDANT’S RELEASE

       Now comes the Defendant, Chris Johnson, by and through undersigned counsel, Sydney

Strickland Saffold, Esq., and respectfully moves this Honorable Court, to reconsider the Order of

Detention for Mr. Johnson and for an order granting his immediate pre-trial release because of the

special circumstances that exist in the face of the COVID-19 pandemic. A memorandum in support

of this motion is attached hereto and hereby incorporated by reference.



                                                      Respectfully submitted,

                                                      /s/ Sydney Strickland Saffold
                                                      Supreme Court No. 0093974
                                                      1220 West Sixth Street, Suite 303
                                                      Cleveland, Ohio 44113
                                                      Phone: (216) 622-2700
                                                      Fax: (216) 622-2714
                                                      Email: sydneysaffold@gmail.com

                                                      Attorney for Defendant Chris Johnson
      Case: 1:19-cr-00579-JRA Doc #: 62 Filed: 03/25/20 2 of 9. PageID #: 591



                                  CERTIFICATE OF SERVICE


       A copy of the foregoing Motion to Continue was filed electronically this 25th day of February,

2020, to the United States Attorney, Office of the U.S. Attorney, at Carl B. Stokes U.S. Courthouse,

Cleveland, Ohio 44113-1830.




                                                     Respectfully submitted,

                                                     /s/ Sydney Strickland Saffold
                                                     Supreme Court No. 0093974
                                                     1220 West Sixth Street, Suite 303
                                                     Cleveland, Ohio 44113
                                                     Phone: (216) 622-2700
                                                     Fax: (216) 622-2714
                                                     Email: sydneysaffold@gmail.com

                                                     Attorney for Defendant Chris Johnson
      Case: 1:19-cr-00579-JRA Doc #: 62 Filed: 03/25/20 3 of 9. PageID #: 592



                                           Introduction

       Defendant moves the Court to reconsider his order of detention and for an order granting

his release. Chris Johnson, who is a pretrial defendant currently detained at the Northeast Ohio

Correctional Center (“CCA”) in Youngstown, Ohio, is within the group of people the Centers for

Disease Control and Prevention (“CDC”) has categorized as most-at-risk for contracting COVID-

19, a dangerous illness spreading rapidly across the world, through the State of Ohio, and within

prison populations. The Bail Reform Act provides for the “temporary release” of a person in

pretrial custody “to the extent that the judicial officer determines such release to be necessary for

preparation of the person’s defense or for another compelling reason.” 18 U.S.C. § 3142(i). The

health risk to Chris Johnson, because he is incarcerated and given the conditions at the CCA, as

described in detail below, necessitates his temporary release on bail until this pandemic has

ended. Mr. Johnson is willing to comply with any pretrial release conditions this Court believes

would be necessary to assure his appearance as well as adequately protect the public.

                                       Factual Background

                         Changed Circumstances: COVID-19 Outbreak

       As of March 25, 2020, the new strain of coronavirus which causes COVID-19, has

infected over 438,100 people throughout the United , leading to at least 19,641deaths

worldwide.1 On March 11, 2020, the World Health Organization officially classified COVID-19

as a pandemic.2 The CDC has issued guidance that individuals at higher risk of contracting

COVID-19—adults over 60 years old and people with chronic medical conditions such as lung

disease, heart disease, and diabetes—take immediate preventative actions, including avoiding


1 Coronavirus Map: Tracking the Spread of the Outbreak, The New York Times (March 25,
2020), at https://nyti.ms/2U4kmud (updating regularly).
2 WHO Characterizes COVID-19 as a Pandemic, World Health Organization (March 11, 2020)
      Case: 1:19-cr-00579-JRA Doc #: 62 Filed: 03/25/20 4 of 9. PageID #: 593



crowded areas and staying home as much as possible.3 With confirmed cases the State of Ohio

that indicate community spread, we must take every necessary action to protect vulnerable

populations and the community at large.

                     Conditions of Confinement and Spread of Coronavirus

       Conditions of pretrial confinement create the ideal environment for the transmission of

contagious disease.4 Inmates cycle in and out of BOP pretrial facilities from all over the world

and the country, and people who work in the facilities leave and return daily, without screening.

Incarcerated people have poorer health than the general population, and even at the best of times,

medical care is limited in federal pretrial detention centers.5 Many people who are incarcerated

also have chronic conditions, like diabetes or HIV, which makes them vulnerable to severe forms

of COVID-19. According to public health experts, incarcerated individuals “are at special risk of

infection, given their living situations,” and “may also be less able to participate in proactive

measures to keep themselves safe;” “infection control is challenging in these settings.”6

Outbreaks of the flu regularly occur in jails, and during the H1N1 epidemic in 2009, many jails

and prisons dealt with high numbers of cases.7 In China, officials have confirmed the




at https://bit.ly/2W8dwpS.
3 People at Risk for Serious Illness from COVID-19, CDC (March 12, 2020) at
https://bit.ly/2vgUt1P.
4 Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical Infectious Diseases
45(8):1047-1055, at https://doi.org/10.1086/521910.
5 Laura M. Maruschak et al. (2015). Medical Problems of State and Federal Prisoners and Jail
Inmates, 2011-12. NCJ 248491. Washington, D.C.: U.S. Department of Justice, Bureau of Justice
Statistics, at https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf
6 “Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-President
Mike Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts
in the United States,” (March 2, 2020), at https://bit.ly/2W9V6oS.
7 Prisons and Jails are Vulnerable to COVID-19 Outbreaks, The Verge (Mar. 7, 2020) at
https://bit.ly/2TNcNZY.
      Case: 1:19-cr-00579-JRA Doc #: 62 Filed: 03/25/20 5 of 9. PageID #: 594



coronavirus spreading at a rapid pace in Chinese prisons, counting 500 cases.8 Secretary of State

Mike Pompeo has called for Iran to release Americans detained there because of the “deeply

troubling” “[r]eports that COVID-19 has spread to Iranian prisons,” noting that “[t]heir detention

amid increasingly deteriorating conditions defies basic human decency.”9 Courts across Iran

have granted 54,000 inmates furlough as part of the measures to contain coronavirus across the

country.10 Brooklyn District Attorney Eric Gonzalez, joined by public health experts, has asked

Governor Cuomo to grant emergency clemencies to elderly and sick prisoners.11

                    The Bail Reform Act Requires Chris Johnson’s Release

       A “judicial officer may, by subsequent order, permit the temporary release of the person,

in the custody of a United States marshal or another appropriate person, to the extent that the

judicial officer determines such release to be necessary for preparation of the person's defense or

for another compelling reason.” 18 U.S.C. § 3142(i). The circumstances that existed when Chris

Johnson was ordered detained have now changed. There is a pandemic that poses a direct risk to

Chris Johnson that is far greater if he continues to be detained during this public health crisis.

       Chris Johnson is vulnerable because he is detained, and statistics have begun to

demonstrate every demographic is as at risk as the next. As an initial matter, the Bail Reform

Act requires that a court should “bear in mind that it is only a ‘limited group of offenders’ who

should be denied bail pending trial.” United States v. Shakur, 817 F.2d 189, 195 (2d Cir. 1987)


8 Rhea Mahbubani, Chinese Jails Have Become Hotbeds of Coronavirus As More Than 500
Cases Have Erupted, Prompting the Ouster of Several Officials, Business Insider (Feb. 21, 2020)
at https://bit.ly/2vSzSRT.
9 Jennifer Hansler and Kylie Atwood, Pompeo calls for humanitarian release of wrongfully
detained Americans in Iran amid coronavirus outbreak, CNN (Mar. 10, 2020) at
https://cnn.it/2W4OpV7.
10 Claudia Lauer and Colleen Long, US Prisons, Jails On Alert for Spread of Coronavirus, The
Associated Press (Mar. 7, 2020) at https://apnews.com/af98b0a38aaabedbcb059092db356697.
11 Sarah Lustbader, Coronavirus: Sentenced to COVID-19, The Daily Appeal (Mar. 12, 2020) at
       Case: 1:19-cr-00579-JRA Doc #: 62 Filed: 03/25/20 6 of 9. PageID #: 595



(quoting S. Rep. No. 98-225 at 7, as reprinted in 1984 U.S.C.CA.N. 3182, 3189); see United

States v. Salerno, 481 U.S. 739, 755 (1987) (suggesting that “detention prior to trial or without

trial is the carefully limited exception” to liberty before trial). One charged with a crime is, after

all, presumed innocent. Stack v. Boyle, 342 U.S. 1, 4 (1951). A single individual unnecessarily

detained before trial is one individual too many, and the increasing use of the practice places

tremendous wear on our constitutional system. United States v. Montalvo-Murillo, 495 U.S. 711,

723–24 (1990) (Stevens, J., dissenting, joined by Brennan and Marshall, JJ.). Due to the crucial

interests involved, it follows that a “case-by-case” approach is required at any stage of the case in

assessing the propriety of pretrial detention. See United States v. Gonzales Claudio, 806 F.2d

334, 340 (2d Cir. 1986) (discussing due process analysis for evaluating propriety of prolonged

pretrial detention, and the interests at stake) (citations omitted), cert. dismissed sub nom.,

Melendez-Carrion v. United States, 479 U.S. 978 (1986).

        The courts have long recognized that there is no greater necessity than keeping a

defendant alive, no matter the charge. As Judge Weinstein held, “We do not punish those who

have not been proven guilty. When we do punish, we do not act cruelly. Continued

incarceration of this terminally ill defendant threatens both of these fundamental characteristics

of our democracy.” United States v. Scarpa, 815 F.Supp.88 (E.D.N.Y. 1993) (pretrial defendant

with AIDS facing murder charges released on bail because of the “unacceptably high risk of

infection and death on a daily basis inside the MCC”). See also United States v. Adams, No.

6:19-mj-00087-MK, 2019 WL 3037042 (D. Or. July 10, 2019) (defendant charged with violation

of the Mann Act and possession of child pornography and suffering from diabetes, heart

conditions and open sores released on home detention because of his medical conditions); United


https://theappeal.org/sentenced-to-covid-19/.
      Case: 1:19-cr-00579-JRA Doc #: 62 Filed: 03/25/20 7 of 9. PageID #: 596



States v. Johnston, No. 17-00046 (RMM) 2017 WL 4277140 (D.D.C. Sept. 27, 2017) (defendant

charged with violation of the Mann Act and in need of colon surgery released to custody of his

wife for 21 days); United States v. Cordero Caraballo, 185 F. Supp. 2d 143 (D.P.R. 2002) (badly

wounded defendant released to custody of his relatives).

        This Court should consider the “total harm and benefits to prisoner and society” that

continued pretrial imprisonment of Chris Johnson will yield, relative to the heightened health

risks posed to Chris Johnson during this rapidly encroaching pandemic. See United States v.

D.W., 198 F. Supp. 3d 18, 23 (E.D.N.Y. 2016); Davis v. Ayala, 135 S. Ct. 2187, 2209 (2015)

(Kennedy, J., concurring) (calling for heightened judicial scrutiny of the projected impact of jail

and prison conditions on a defendant); United States v. Mateo, 299 F. Supp. 2d 201, 212

(S.D.N.Y. 2004) (reducing sentence where defendant’s pretrial conditions were “qualitatively

more severe in kind and degree than the prospect of such experiences reasonably foreseeable in

the ordinary case”); United States v. Francis, 129 F. Supp. 2d 612, 619-20 (S.D.N.Y. 2001)

(reducing sentence in acknowledgment of “the qualitatively different, substandard conditions to

which the Defendant was subjected” in pretrial detention).

 Conditions of Release Are Available That Allow Chris Johnson To Be Treated Humanely
                While Also Ameliorating Any Danger To The Community

        From Chris Johnson’s perspective his life—not only his liberty—is on the line, creating a

powerful incentive to abide by any release conditions the Court may impose and changing the

calculus that initially led to the denial of bail in this case. His criminal record was a factor that

led to the decision to detain him in the case before this Court.

        Critically, during this temporary release, Chris Johnson will not be left to his own

devices, but will be supported and monitored by Pretrial Services. Since 2009, Pretrial Services’
      Case: 1:19-cr-00579-JRA Doc #: 62 Filed: 03/25/20 8 of 9. PageID #: 597



data has found that only 2.9% of defendants in the highest risk category were re-arrested for a

violent crime while on release.12 In the Eastern District of New York, Chief U.S. Pretrial

Services Officer Roberto Cordeiro reports that in Fiscal Year 2019, only six of 1,300 defendants

(0.5%) under Pretrial Services’ supervision failed to appear in court; only 2.8% were rearrested.

The elderly and chronically ill, no matter what crime they are accused of, pose a lower risk of

violating supervision, particularly during a global pandemic during which even leaving the house

will endanger their lives.

                                           Conclusion

       Chris Johnson is among the vulnerable population at heightened risk of getting very sick from

this illness. For all of the above reasons, Chris Johnson should be granted release on bond.




                                                     Respectfully submitted,

                                                     /s/ Sydney Strickland Saffold
                                                     Supreme Court No. 0093974
                                                     1220 West Sixth Street, Suite 303
                                                     Cleveland, Ohio 44113
                                                     Phone: (216) 622-2700
                                                     Fax: (216) 622-2714
                                                     Email: sydneysaffold@gmail.com

                                                     Attorney for Defendant Chris Johnson




12 Thomas H. Cohen, Christopher T. Lowenkamp, and William E. Hicks, Revalidating the
Federal Pretrial Risk Assessment Instrument (PTRA): A Research Summary (September 2018) at
https://www.uscourts.gov/sites/default/files/82_2_3_0.pdf.
Case: 1:19-cr-00579-JRA Doc #: 62 Filed: 03/25/20 9 of 9. PageID #: 598
